United States Court of Appeals
                     For the First Circuit


No. 16-1700

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       JULIO CUETO-NÚÑEZ,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on August 25, 2017, is
amended as follows:
     Page 17, line 22: Change "Id." to "Id."
     Page 17, line 24: Delete "[Blue Br. 30]"